BREAUX, C. J.
The defendant was proceeded against on the charge of keeping a grog and tippling shop and of retailing intoxicants.
From a sentence condemning him to pay a fine of $350, costs, and to serve 90 days on the public road, and, in default of payment, to serve an additional 90 days, he appealed.
Defendant filed a motion for a bill of particulars.
The district attorney complied with the bill of particulars.
It does not appear that any objection was filed to the answer of the prosecuting officer as insufficient.
There is no bill in the record.
It is wel,l settled in jurisprudence, when no bill of exceptions is taken, no motion in arrest filed, nor an assignment of error, no error appearing on the face of the record, the verdict and the judgment will not be disturbed.
That being the case here, it only remains for us to affirm the judgment.
For reasons stated, the judgment is affirmed.